          Case 5:20-cv-00350-D Document 24 Filed 06/05/20 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

R. WAYNE JOHNSON,             )
                              )
               Plaintiff,     )
                              )
        v.                    )                  Case No. CIV-20-350-D
                              )
UNITED STATES POSTAL SERVICE, )
et al.,                       )
                              )
               Defendants.    )


                                       ORDER

       This matter comes before the Court for review of the Report and Recommendation

issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Upon initial screening under 28 U.S.C. § 1915A, Judge Erwin

recommends the dismissal of Plaintiff’s complaint as frivolous.

       Plaintiff R. Wayne Johnson, a Texas prisoner who appears pro se, has filed a timely

Objection [Doc. No. 23]. Thus, the Court must “make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made” and “may accept, reject or modify, in whole or in part, the findings and

recommendations made by the magistrate judge.” See 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b)(3).

       This case was removed from state court by the federal defendants (agencies, judges,

and other employees) pursuant to 28 U.S.C. § 1442, and referred to Judge Erwin for initial

proceedings in accordance with 28 U.S.C. § 636. Plaintiff’s state court pleadings were
           Case 5:20-cv-00350-D Document 24 Filed 06/05/20 Page 2 of 4



difficult to decipher and did not satisfy the requirements of Fed. R. Civ. P. 8(a).

Accordingly, Judge Erwin ordered Plaintiff to file an amended complaint and directed the

Clerk to provide him with the proper form. See Order to Cure Deficiencies [Doc. No. 12].

Within the deadline set by Judge Erwin, Plaintiff filed a flurry of motions [Doc. Nos. 13,

14, 16 and 17] and the Amended Complaint [Doc. No. 18]. Unable to find any coherent or

colorable claim in Plaintiff’s new pleading, Judge Erwin recommends that the action be

dismissed and that all pending motions be denied as moot.

       In apparent response to Judge Erwin’s Report, Plaintiff has filed another Amended

Complaint [Doc. No. 20], which consists of a handwritten document (not an approved

form) and a collection of papers whose purpose is unclear. Liberally construing Plaintiff’s

filing, it appears he is attempting to add a variety of new defendants (including the local

United States Attorney and the assigned attorney who filed the removal papers) and claims

regarding the removal of his case and access to the courts. Like the Amended Complaint

reviewed by Judge Erwin, however, an examination of Plaintiff’ pleading fails to reveal

any substantial claim. Also, Plaintiff has made additional filings that may be intended to

add other defendants [Doc. No. 21] and to move for recusal of the undersigned judge [Doc.

No. 22]. Plaintiff also purports to combine with his Objection an amended motion for

recusal [Doc. No. 23]. Upon review of these filings, the Court finds that they raise no

substantial issue to be decided; all are frivolous.

       Plaintiff has a long history of frivolous filings. Many years ago, he lost the privilege

to proceed in forma pauperis in federal court by operation of the “three strikes” provision

of § 1915(g). See Johnson v. Whatley, 73 F. App’x 79 (5th Cir. 2003) (finding Plaintiff


                                               2
          Case 5:20-cv-00350-D Document 24 Filed 06/05/20 Page 3 of 4



had accumulated four strikes and § 1915(g) applied); Johnson v. Thaler, No. 2:10-CV-041,

2012 WL 612529, R&R (N.D. Tex. Feb. 14, 2012) (listing abusive case filings and

recommending sanctions), adopted, 2012 WL 624581 (N.D. Tex. Feb. 27, 2012); see also

Johnson v. Two Unknown U.S. Marshals, Civ. Action No. 08-5522, 2008 WL 5190888

(E.D. Pa. Dec. 9, 2008) (applying § 1915(g)); Johnson v. Ramos, No. 1:06CV516, 2006

WL 2639511 (E.D. Tex. Sept. 13, 2006) (applying § 1915(g)). Plaintiff has previously

filed other cases in this district, the most recent of which was also dismissed pursuant to

§ 1915(g). See Johnson v. Mitchell, Case No. 16-1137-D, Order (W.D. Okla. Feb. 3,

2017). Since 2001, Plaintiff has been considered a “vexatious litigant’ under the Texas

Civil Practice and Remedies Code. See Johnson v. Sloan, 320 S.W. 3d 388 (Tex. App.

2010). More recently, Texas courts have imposed filing restrictions and other sanctions.

See Johnson v. Harrison, 399 S.W. 3d 348 (Tex. App. 2013).

       Apparently seeking to avoid these restrictions, Plaintiff resorted to filing this case

in the District Court of Cleveland County, Oklahoma. Until he sought to add the attorneys

involved in this case, the action had no apparent connection to Oklahoma; his original

filings seem to concern mail service at the correctional institution where he is confined in

Texas. See Comp. [Doc. No. 1-3]. In short, the Court can discern no basis for allowing

Plaintiff to proceed further in this case, particularly on his current pleadings, and no basis

for remand, recusal, or other relief sought by his motions.

       IT IS THEREFORE ORDERED that the the Report and Recommendation [Doc.

No. 19] is ADOPTED. This action is DISMISSED pursuant to 28 U.S.C. § 1915A(b). A

separate judgment of dismissal without prejudice shall be entered.

                                              3
   Case 5:20-cv-00350-D Document 24 Filed 06/05/20 Page 4 of 4



IT IS SO ORDERED this 5th day of June, 2020.




                                  4
